OFFICE      OF THE   ATTORNEY     GENERAL     OF TEXAS
                                  AUSTIN




Honorable     D. V. Stakea, H~rmger
.Teurs   Prison     Syrtem
Rant   srille , Tam8

kmmIon:           Mr. J. C. Robert8

Dear Slrt                              op1nloa uo. o-74
                                       Rer Uhst action




date, mhlch rAAdrs

                                                       tendeat of
         the UlchltA                                 under date 0r
                                                     d aowlet OAorge
                                                     fr hoepItA   on


                                            part or the pereouml
                                           HOA@tAl   ViOhtA8 JOIU
                                           AdA ill PArt A8 rOiiOVS:

                     8 &t&&r        opinion thAt 'the lndlvldwl
                        em conrlct 8 who am in the inMae ln-
                        ld aot be completely retired for aom
                        rldualr may et 80me ruture dote regain
                       ruch A contlngenc~ should lrlw, the ce-
                      be needed in or&r to have A complete
                     *A&I CAW,   Aa such A pereon would be re-
         turned tbO the proper taetitution to oomplata the
         Sentence tempomrlly    auspended by hie lnrrnlt~. I

             "Ml1 you plo~w    ruralah ~8 an opinion otx the
         r0ildviag que 8tions:
                                                                                                     133




                  .L    mAt40t1oa,            orl81olrlor          othenl*       aaak
     tAbA br the StAtO AUthO?itbA ApiAAt AA lrploplO
     Or A state BO#pltd Who lueguy   F~OAWS  A 8OQslstT

                  .2.     zr    oririm1       0r    otbr     aotloa     AM be mrr    l-
    ganst              suok employme, who la tbo               StAte     oat-pp chould
    last-k                AUOhrot1089
                  '3.   war      gm00edun          da01114   atm   ha   r0ibw        ia   0~.
     brr to mtura thrr ooarlrt to prima                                 to rap&to         th8
     wrriag of hlr uateaoetm

                  Am to qwstioru             1 md 21
           lb f.hl a0 law wkio(   it l ar~laal   aot for aa emplOys8
or a StAto  Bosplt*l ll.u&l~    to n&em     8 ootwiot &ladIrtut
3, Y.A.P.C. pro*lder in put t&t,     “W PWSOII SkAli b.    UIIidId
rOF Any Aat OF 08~SS~OII,  udksS tb u&O 18 mdr 8 ~~ P OffwaY,

                  Emem?,         Artlole      3176, wotioa 3, V.A.C.S.,                   porldes:

                  tka            (of 4 8t4tr
                                 riatenwnt    Elee8osymry lartl-
        tution) 8&I
                  “p be the 4~lofstr4tfv8    hOed of tke truttto-
        tloa to rhLab &a 18 lppoiated. Ha shallbn,      tke tol-
        laio,g poHrs1
                  l
                  3. go r*moI, for aood 04X'                        with tk slo M sa t o f
        tk  Board (of Coat 11 e                                          r or mm-
        glo¶W.’   YOM8 i&F&k8:s                              4ad em&a4818 @d&d-j-.
                  IfUmrw0, tiu super~otmdsat of tb, State Bospttal my
aumm         AN   emsAoma ~lththa roawat or Uu 8oud of Coatrol
84ur.         U?mt-eohltuter   god uaw in thL8 lmtmea     18 aot
tioo for thlr            deputrnt            to prr     upoo.

                  As    to qrwmtioa 31
                  ktlale        028,       CC?, AS uedmd           tn l9M       reedsa

                  lIf the drrwdarrdrot
                                   kaors                     mm, he aall            ba broqht
        b mfo r t&a
                a   lourt in rhish h# 11asoowirted                               or kfon   the
        Dletriat         Mart        la tb     count       la rhlah thm defmdmt                 18
        l-ted           at ths       tim     hs 1s a 1logod to bavm bo8~                  rar#
)Loaor&la       D.Y.    8ta4a-       Rr    3

        M&a    juy 8ullbo              lmpumladlRtb    Courtkfo?e
        d11oh 8uoh bhadrnt             la brou@t to try tbn isuw
        of his wltrr             and, if b, la foan4 to be aam       t)u
        loarlotloa                    against hlr as d
                   ah8ll TV la fo r sed                              tha
        pooeedlaga had awe? been rurpaded.m
        Ye prusas t&o ooarlet to v&a yea wrer la tops re-
qwat bout  fasms r&lb la Innate of the p1uitontUr~, var
tmd      kr0M      tb      cow      ~udp   0f   m.br     copot   *es 10046 to k
laypI,    and maa propar 1 y a-tt,d  to Lb Yl UP lta hlla     Stat.
pr"r;Usl   la 8ooordmce rlth t&w pravlalolra ot &tlolo    f*,
  . . . .
            T~AIW18 no statute buthorlalnp the rslemo of 40 In-
aana ooadot from l State HoapLtel for the laum by tha offlolala
or employear Of 8uah hospital.    Artisle 926, quota6 lup n,is
ooatrolliag,   aad t&e prooedw   thoxulo 1s lxolualrr aad mwt k
r0ii0v8d   la all CAWS  la uhloh the larus 18 the ooo*iat’~ Mn1ty.
                ‘zlbw0-,          in the iartmce       you wt Sortb the    eooviot
la 81&laaapad ooarlot, aa tha amploy@@had 00 authority to ro-
lemo his.    Aa Arrstit stay be mde by &II offloer or prlnte   otti-
so a rltboat l mrr8at,   Stapbsos (I. State, 182 S. U:,('a)  7Q, N-
hMrlII# denLed,  ld 8xhrte      !h b wvo oub ,
                                             3.  Y.EM .P u r tlwr -
a o r oa,slo .o
              a aath
                   ( ej-at    o finma ityrondorod l@bmt  this
oonvlotIn Wlbr   CouattJMr not bwa rupsrwdsd by l jp Qwa t
mUU#ig hir MOI, he 18 Mt ontitled t0 ball, pWldfIh# l trial
to wt Uw juarrpaat ol 1aaaaltJ aside should rwb p?oewdlag
ba laatifut~d,  Yllaoa v. St&u,                 149 8, If. 117, aa   &    ?%&a
?ml&y,    177 S. Y. (2d) 72.
            Tbs prswat status 02 thle comlot 18 pm-d        to be
t&t    of aa las8rm poraoa, uatll it haa baem ahma thbt alaao
hla nb8aa     tra t&e hoapltal it haa been #dloiaXly    &temlosd
by 8 Matriot~tloart   havlcq jwldletloo    to t?y tha 188~ OS his
amity,    as p?wlQed bl Artlola   928, that he la mm.    Therefore,
ubo b La reeaptumd, ha ahoold be nMl.ivwad         to tha hoapltel
te   u&la& 4 hd bee0 omitted      8&d tra m&loh hs should Mt &va
beeanlurd.               If tbs jpaOrnt of hla iorralt~ haa beao oi bn-
rrter    8hdl k         le*Ur   rt uldm, t&o tLu lowlat rhad.4 k re-
                                                                                      141



Jiomor&le D. U. St-8          = Pam 4


tumnd      to the pealtutbthry   to   WFW    thAt         prt     or his atmxpind
wIItewe,      Cc r g Ut86
                      ASOr tb 0
                              & tAh 8
                                    VA@ldjUd@d                        1mW.

              u0 tmst   t&t   tbs fo r o g o lw   ruilf         la mwa   par   qua-
t1oas.